UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1054


XING GUO CHEN,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 22, 2016              Decided:    October 6, 2016


Before KING and     DUNCAN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Keith S. Barnett, New York, New York, for Petitioner. Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Derek C.
Julius, Senior Litigation Counsel, John M. McAdams, Jr., Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Xing Guo Chen, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the Immigration Judge’s denial of his

requests for asylum and withholding of removal. *

     Chen first challenges the agency’s determination that his

asylum application is time-barred and that no exceptions applied

to   excuse      the   untimeliness.       See   8    U.S.C.   § 1158(a)(2)(B)

(2012); 8 C.F.R. § 1208.4(a)(2) (2016).               We lack jurisdiction to

review    this    determination   pursuant       to   8   U.S.C.   § 1158(a)(3)

(2012), and find that Chen has not raised any claims that would

fall under the exception set forth in 8 U.S.C. § 1252(a)(2)(D)

(2012).     See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009).     Accordingly, we dismiss the petition for review with

respect to the asylum claim.

     With respect to Chen’s request for withholding of removal,

we have thoroughly reviewed the record and conclude that the

record evidence does not compel a ruling contrary to any of the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012),

and that substantial evidence supports the Board’s decision, INS

v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                   Accordingly, we



     * Chen does not challenge the denial of relief under the
Convention Against Torture.



                                       2
deny the petition for review in part for the reasons stated by

the Board.      See In re Chen (B.I.A. Mar. 23, 2015).             Finally, we

lack jurisdiction to consider Chen’s challenge to the agency’s

finding that he knowingly filed a frivolous asylum application

because he did not exhaust this claim before the Board.                 Massis

v. Mukasey, 549 F.3d 631, 638-40 (4th Cir. 2008).

     We therefore dismiss in part and deny in part the petition

for review.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the    decisional

process.

                                             PETITION DISMISSED IN PART
                                                     AND DENIED IN PART




                                     3